Citation Nr: 1045362	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection tinnitus.

5.  Entitlement to service connection for a dental disorder.

6.  Entitlement to service connection for a growth on left upper 
chest, claimed as due to lead paint exposure.  


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from September 1990 to October 
1994.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Veteran was scheduled for a hearing before the Board in April 
2008.  However, he failed to appear, and he has not requested 
that the hearing be rescheduled or provided good cause.  As such, 
there is no outstanding request for a hearing. See 38 C.F.R. § 
20.704(d).  
 
The Board also notes that the Veteran and his representative 
asserted in December 2007 that the RO committed clear and 
unmistakable error (CUE) in the August 2006 rating decision when 
it found that there was no evidence that the Veteran had lead 
exposure and denied his service connection claim for a growth on 
his left upper chest.  The Board notes that the August 2006 
rating decision is not yet final, as that decision is currently 
on appeal.  Nevertheless, the issue of whether there is CUE in 
the August 2006 rating decision is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, the matter is referred to the RO for appropriate 
action.

The issues of service connection for a psychiatric disorder, 
right ear hearing loss, tinnitus, a dental disorder, and a growth 
on the left upper chest will be addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Left ear hearing loss manifested in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, left ear 
hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
With respect to the issue of entitlement to service connection 
for left ear hearing loss, the Board has granted the Veteran's 
claim in the decision below, and therefore, the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the notice and assistance requirements have been met in 
this case, no harm or prejudice to the appellant has resulted 
regarding that issue. See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.


II.	 Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d) (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

Training Letter 10-02 was issued in March 2010 regarding the 
adjudication of claims for hearing loss.  In that letter, the 
Director of the VA Compensation and Pension Service indicated 
that the two most common causes of sensorineural hearing loss are 
presbycusis (age-related hearing loss) and noise-induced hearing 
loss (caused by chronic exposure to excessive noise).  It was 
also noted that the presence of a notch (of decreased hearing) 
that may be seen on audiograms generally at frequencies of 3000, 
4000, or 6000 Hertz with a return toward normal at 8000 Hertz may 
be indicative of noise-induced hearing loss.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for left ear hearing 
loss.  His August 1994 separation examination found his pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
30
LEFT
5
10
20
30
45

Based on those results, left ear hearing loss did manifest in 
service.  In this regard, the regulations provide that impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater. 38 C.F.R. § 3.385.  The 
Veteran's puretone threshold at 4000 Hertz was 45 decibels in his 
left ear at the time of his separation, and the post-service 
medical evidence shows that he still has left ear hearing loss 
that meets VA standards.  

The Board will resolve that doubt in favor of the Veteran and 
concludes that service connection is warranted for left ear 
hearing loss. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for left ear hearing loss is 
granted.


REMAND

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).


A.  Psychiatric Disorder 

The Board observes that the issue of entitlement to service 
connection for a psychiatric disorder was initially adjudicated 
as entitlement to service connection for PTSD.  The United States 
Court of Appeals for Veterans Claims (Court) has held that claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities. Clemons v. Shinseki, 
23 Vet. App 1 (2009).  In this case, the Veteran has been 
assessed as having various diagnoses, including bipolar disorder 
and depression.  Therefore, the Board must remand the issue of 
entitlement to a psychiatric disorder for development and 
adjudication.


B.  Right Ear Hearing Loss 

The Veteran was afforded a VA examination in April 2006 in 
connection with his claim for service connection for hearing 
loss.  The examiner opined that the Veteran's hearing loss was 
not a result of noise exposure during his military service.  He 
listed his rationale as his clinical experience and expertise as 
a clinical audiologist.  

In a November 2006 addendum, the examiner also stated that it is 
not likely as not that the Veteran's hearing loss was the result 
of military noise exposure.  He once again based his opinion on 
his clinical experience and expertise as a clinical audiologist.  
He also noted that there was no significant progression in the 
Veteran's hearing thresholds from enlistment to separation.  The 
examiner further commented a normal audiogram subsequent to the 
noise exposure would verify that the hearing recovered without a 
permanent threshold shift (hearing loss).  

In a March 2007 addendum, the examiner once again opined that it 
is not as likely as not that the current hearing loss was from 
noise exposure in service.  He did note that there was 
considerable variability in the threshold tests for 6000 Hertz 
throughout the Veteran's military career.  However, he also 
observed that there was only a 5 decibel difference between the 
Veteran's September 1990 entrance examination and his June 2006 
examination.  

Nevertheless, the Board notes that the Veteran's May 1990 
enlistment examination found his pure tone thresholds, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
0
5
5
15

The Veteran was later provided a reference audiogram in August 
1990, which found his, pure tone thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
15
10
10
15
30

A hearing conservation date report also documented the following 
results in August 1991:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
15
LEFT
15
15
15
15
25

In April 1991, the Veteran was fitted, issued, and instructed in 
the proper use and care of one set of triple flange ear plugs.  A 
hearing conservation date report later documented the following 
results in March 1993:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
25
LEFT
15
20
15
15
25

The Veteran was seen again in March 1993 at which time it was 
noted that he had a history of ear infections, and he was 
assessed as having otitis media.  In April 1993, the Veteran 
acknowledged that he had been informed about the significant 
threshold shift in his hearing.  

The Veteran's August 1994 separation examination found his pure 
tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
30
LEFT
5
10
20
30
45

These foregoing evaluations do not show that the Veteran met the 
VA standards for right ear hearing loss pursuant to 38 C.F.R. 
§ 3.385.  However, it was specifically noted that he had a 
significant threshold shift in April 1993, and a comparison 
between his enlistment and separation examinations demonstrates a 
shift, particularly at 2000, 3000, and 4000 Hertz.  

Nevertheless, the VA examiner based his opinion, in part, on the 
fact, that there was no significant progression in the Veteran's 
hearing thresholds from enlistment to separation.   Moreover, 
there was no discussion of whether the Veteran's hearing loss 
could be related to his ear infections in service.  

The Board also notes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss 
and tinnitus.  In that letter, the Director of the VA 
Compensation and Pension Service indicated that the two most 
common causes of sensorineural hearing loss are presbycusis (age-
related hearing loss) and noise-induced hearing loss (caused by 
chronic exposure to excessive noise).  It was also noted that the 
presence of a notch (of decreased hearing) that may be seen on 
audiograms generally at frequencies of 3000, 4000, or 6000 Hertz 
with a return toward normal at 8000 Hertz may be indicative of 
noise-induced hearing loss.  In this case, the VA examiner did 
note that there was variation at 6000 Hertz, yet he did not 
address whether it could have been indicative of noise-induced 
hearing loss.

It would have been helpful had the examiner brought his expertise 
to bare in this manner regarding medically known or theoretical 
causes of sensorineural hearing loss or described how hearing 
loss which results from acoustic trauma generally presents or 
develops in most cases, as distinguished from how hearing loss 
develops from other causes, in determining the likelihood that 
current hearing loss was caused by noise exposure or acoustic 
trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of the 
Veteran's right ear hearing loss


C.  Tinnitus 

The April 2006 VA examiner has also rendered several opinions 
indicating that the Veteran's current tinnitus is not related to 
his military service.  However, he largely based his opinion on 
the fact that the Veteran denied having tinnitus at the time of 
his separation examination.  The examiner has also never 
addressed whether the Veteran's tinnitus may be due to his 
hearing loss.  

The Director of the VA Compensation and Pension Service observed 
in Training Letter 10-02 that sensorineural hearing loss is the 
most common cause of tinnitus, but commented that the etiology of 
tinnitus often cannot be identified.  Other known causes were 
listed, including Meniere's disease, a head injury, hypertension, 
medications, and dental disorders.  It was specifically noted 
that delayed-onset tinnitus must also be considered.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of the 
Veteran's tinnitus.


D.  Dental Disorder

The Board further notes that certain dental conditions are not 
considered disabling by VA and may be service connected solely 
for the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment under the provisions 
of 38 C.F.R. §§ 17.120 or 17.123. See 38 C.F.R. § 3.381(a) 
(2006); see also 38 C.F.R. § 4.150 (2010).  The RO has denied the 
Veteran's claim on this basis, as his service treatment records 
did not reveal trauma or combat service.  However, a claim for 
service connection for a dental disorder is also considered a 
claim for VA outpatient dental treatment. Hays v. Brown, 5 Vet. 
App. 302 (1993).  Indeed, the Veteran himself indicated in 
October 2006 that he was seeking service connection for the 
purpose of dental examination and dental treatment.  However, the 
Veteran's claim of service connection for a dental disorder for 
the purposes of receiving VA outpatient dental treatment has not 
yet been considered.  A remand for this action is necessary as 
the Board's consideration of this issue in the first instance 
would result in prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993) (when the Board addresses in a decision a 
question that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will be 
prejudiced thereby).


E.  Growth on Upper Left Chest

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim for service connection 
for a growth on his left upper chest.  He has contended that he 
was exposed to lead paint in service and asserted that he should 
be provided a blood test to verify such exposure.  The Board also 
notes that the Veteran is competent to describe his symptoms 
since service. See Charles v. Principi, 16 Vet. App. 370, 274 
(2002) (finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts perceived 
through the use of the five senses).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore, the Board finds that the Veteran should be afforded a 
VA examination to determine the nature and etiology of any left 
upper chest growth that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop the Veteran's 
claim for service connection for a 
psychiatric disorder, including all 
necessary notification and assistance.  
After completing all appropriate 
development, the RO should adjudicate the 
claim in accordance with Clemons v. 
Shinseki, 23 Vet. App 1 (2009).

2.  The RO should refer the Veteran's 
claims folder to the April 2006 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner for 
a clarifying opinion as to the nature and 
etiology of any right ear hearing loss and 
tinnitus that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and the Veteran's own 
assertions.  It should be noted that the 
Veteran was considered to have a 
significant threshold shift in service and 
was treated for ear infections.

The examiner should note that the absence 
of in-service evidence of a hearing 
disability during service is not always 
fatal to a service connection claim. See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing 
loss disability and a medically sound 
basis for attributing that disability to 
service may serve as a basis for a grant 
of service connection for hearing loss 
where there is credible evidence of 
acoustic trauma due to significant noise 
exposure in service, post-service 
audiometric findings meeting the 
regulatory requirements for hearing loss 
disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had 
noise exposure in service. It should be 
noted that he is competent to attest to 
factual matters of which he had first-hand 
knowledge.

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current right ear hearing loss and 
tinnitus are causally or etiologically 
related to his military service, including 
noise exposure.  He or she should also 
address whether the Veteran's tinnitus is 
caused or otherwise related to his hearing 
loss.  In so doing, the examiner should 
discuss medically known or theoretical 
causes of hearing loss and tinnitus and 
describe how hearing loss and tinnitus 
which result from noise exposure generally 
present or develop in most cases, as 
distinguished from how hearing loss and 
tinnitus develop from other causes, in 
determining the likelihood that current 
hearing loss and tinnitus were caused by 
noise exposure in service as opposed to 
some other cause.  He or she should also 
state whether there has been the presence 
of a notch (of decreased hearing) at 
frequencies of 3000, 4000, or 6000 Hertz 
with a return toward normal at 8000 Hertz 
that may be indicative of noise- induced 
hearing loss.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The RO should develop and adjudicate 
the issue of entitlement to service 
connection for a dental disorder for the 
purpose of obtaining VA outpatient dental 
treatment.  If the latter claim falls 
under the jurisdiction of a VA dental 
clinic, the RO should 
forward the Veteran's claim there for 
adjudication.

4.  The RO should attempt to verify 
whether the Veteran was exposed to lead 
pain while serving aboard the USS Briscoe.

5.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left upper chest growth 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  If 
possible, the Veteran should be tested to 
determine whether he has been exposed to 
lead paint.

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements.  It 
should be noted that the Veteran contends 
that he has a current left upper chest 
growth due to lead paint exposure in 
service.  

The examiner should opine as to whether it 
is at least as likely as not that that the 
Veteran currently has a left upper chest 
growth that is casually or etiologically 
related to his military service, to 
include his alleged lead paint exposure.   

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should also 
undertake any other development it 
determines to be indicated.  If the 
benefit sought is not granted, the Veteran 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


